Citation Nr: 1759760	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for thyroid cancer. 

3.  Entitlement to service connection for an esophageal disability. 

4.  Entitlement to an increased rating for a left shoulder disability. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1975 to September 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and an August 2013 rating decision of the Jackson, Mississippi RO.

The Veteran testified before the undersigned Veterans Law Judge by way of videoconference in June 2014.  A transcript of the June 2014 hearing is of record.  

These matters were previously before the Board in February 2015 and were remanded for additional development.

The issues of entitlement to service connection for thyroid cancer and an esophageal disability, entitlement to an increased rating for a left shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Lumbosacral strain, degenerative arthritis of the spine, or intervertebral disc syndrome are not shown to be causally or etiologically related to any disease, injury, or incident during service; or to service-connected residuals of a fractured left fibula or service-connected left foot peripheral neuropathy.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1131, 1133, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his gait was changed due to his service-connected residuals of a left fibula fracture, and this may have caused his back disability to develop.  Alternatively, he testified at the hearing that he injured his back in service and started experiencing back symptoms in 1984, which is approximately 5 years after separation from service.  

The May 1979 separation examination shows that his spine was normal.  Further, the Veteran reported that he never had recurrent back pain.

The Veteran reported that in November 2009 he fell backwards on a big crate on his tail bone.  See April 2010 VA treatment record.  A March 2010 VA treatment record shows a diagnosis of degenerative disc disease, probable left L5 radiculopathy.  Further, the Veteran reported a history of injuries to shoulders, back and knees when repelling from a building in 1976.  He also reported that the back pain gradually resolved but returned 10 years prior.  A May 2010 MRI shows multilevel degenerative disc change primarily noted at L4-L5 and L5-S1.  

In September 2010, the Veteran was afforded a VA examination in order to determine whether there was a relationship between his claimed lumbar spine disability and service-connected residuals of a left fibula fracture.  The examiner determined that the lumbar spine disability was not caused by the residuals of a left fibula fracture.  However, the examiner did not opine as to whether the Veteran's lumbar spine condition is aggravated by the service-connected left fibula disability.

Pursuant to the February 2015 Board remand, the Veteran was afforded an additional VA examination in May 2015.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  Further, he opined that the Veteran's lumbar spine condition less likely than not had its onset in service or is otherwise related to active service.  The examiner noted that service treatment records (STRs) for the period of September 29, 1975 to September 28, 1979 do not reference treatment for any lumbar spine disability.  Further, he opined that the Veteran's lumbar spine disability is less likely as not caused by or aggravated by his service-connected left foot residuals of a fractured left fibula, or caused by or aggravated by service-connected left foot peripheral neuropathy.  The examiner explained that the Veteran's fibular fracture and/or peripheral neuropathy have not lead to significant enough alteration in gait and/or biomechanics to aggravate or result in the Veteran's lumbar spine condition. 

While he does have a current diagnosis of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome, service connection is not warranted for the reasons discussed below.

STRs are silent for complaint, treatment or diagnosis of lumbosacral strain, degenerative arthritis of the spine, or intervertebral disc syndrome.  Moreover, it is neither shown that lumbosacral strain, degenerative arthritis of the spine, or intervertebral disc syndrome were noted in service, during the one-year presumptive period for chronic diseases, or for several years after service.  As such, service connection is not warranted under 38 C.F.R. § 3.303(a) for onset in service; or under §§ 3.303(b) and 3.307 on a presumptive basis of chronicity or continuity as the lumbar spine disability or symptoms thereof did not manifest during service or within one year of separation from service.

The most probative evidence of record regarding causal nexus is the May 2015 VA opinion.  The examiner reviewed the Veteran's claims file and medical history, conducted an examination, considered the conflicting medical evidence, and provided an opinion that was adequately supported by a detailed rationale.

The Board acknowledges the sincerity of the Veteran's belief that his lumbar spine disability was due to an in-service injury.  Although he is competent to report back pain in service, he possesses neither the medical training nor expertise to comment on the etiology of lumbosacral strain, degenerative arthritis of the spine, or intervertebral disc syndrome.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Lay persons are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly the Veteran's lay opinion on the complex medical question of whether there is a causal relationship between his lumbar spine disability and service is not competent and has no probative value.

Finally, the preponderance of the probative evidence weighs against a causal nexus between the Veteran's lumbar spine disability and his service-connected left foot residuals of a fractured left fibula or left foot peripheral neuropathy.

The most probative evidence of record regarding a causal relationship between the lumbar spine disability and his service-connected left foot residuals of a fractured left fibula or left foot peripheral neuropathy is the May 2015 VA opinion.  This examiner reviewed the Veteran's medical history and provided an opinion that was supported with a detailed rationale.  

In short, the probative evidences weighs against finding a causal nexus between the current lumbar spine disability and service; or alternatively, between the lumbar spine disability and service-connected left foot residuals of a fractured left fibula or left foot peripheral neuropathy.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

Thyroid Cancer and Esophageal Disability

The Veteran indicates that he was exposed to radiation during service in the Air Force as a security specialist while stationed at Malmstrom Air Force Base.  He asserts that he developed thyroid and esophageal cancer secondary to his radiation exposure in service.  He indicated that when he was discharged in 1976 he was given two doses of I-131 radioactive iodine to shrink his thyroid.  He contends that the radioactive iodine had the opposite effect and his thyroid grew larger.  When he was discharged in 1976, he asserts that he was diagnosed with Barrett's esophagus.  In addition, he states that in January 2011 he had his esophagus surgically removed due to high-grade dysplasia.  He contends that his esophageal disorder is etiologically related to his thyroid cancer.  Therefore, these claims are inextricably intertwined.

The Veteran indicated that he was diagnosed with thyroid cancer in 1999 and was diagnosed with esophagus cancer in August 2010.  A November 1977 STR includes a notation of mild cough.  A March 1978 STR shows a diagnosis of probable viral syndrome and complaints of chest pain and cough, and a January 1979 STR showing that he complained of a sore throat.  In addition, a March 1979 STR shows a diagnosis of upper respiratory infection.  Further, a May 1979 separation exam includes a notation of, "[t]hroat and nose trouble refer to post nasal drip medically seen, 1976, treated with medication, name unknown, occasional sore throats also."

Considering the state of the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of thyroid cancer and his esophageal disability, after the claims file is updated with any outstanding VA and private medical records.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Left Shoulder

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  The most recent VA examination of record is from May 2015.  The VA examiner stated that there was evidence of pain on range of motion testing of the left shoulder.  However, the examiner did not report the range of motion testing for pain on active and passive movement.  Further, the examiner did not include range of motion testing for pain in nonweight-bearing conditions.  As such, pursuant to Correia, the Veteran must be provided an adequate VA examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

Further, the Veteran reported that he experienced flare-ups of his shoulder disability.  The examiner did not indicate whether the Veteran's flare-ups would cause a greater limitation of range of motion, noting that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Thus, the VA examination conducted in May 2015 did not fully address the functional limitations during flare-ups.  

On remand, if the new examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, information gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.


TDIU

Because the thyroid cancer, esophageal, and left shoulder claims are being remanded for further development, and their dispositions will affect the determination of the claim for a TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the claim for a TDIU is deferred until the thyroid cancer, esophageal, and left shoulder issues may be resolved.  

Further, the Veteran should be provided a VCAA notice regarding his TDIU claim, and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

On remand, any additional VA and private treatment records in existence relevant to the Veteran's claim should be identified and associated with the claims file.    

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain all outstanding VA treatment records.

3.  With any needed assistance from the Veteran, obtain all non-duplicative private treatment records pertaining to his thyroid cancer, esophageal, and left shoulder claims.  All reasonable attempts to obtain such records should be made and documented. 

If any identified records cannot be obtained, the AOJ should document all steps taken, notify the Veteran that the records could not be obtained, and allow the Veteran the opportunity to provide such records as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of thyroid cancer and his esophageal disability, to include esophageal cancer, Barrett's esophagus, and esophageal dysplasia.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  The examiner should address the following:

(a)  Is it at least as likely as not (50 percent or better probability) that thyroid cancer had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to specifically include as a result of ingesting two doses of I-131 radioactive iodine to shrink his thyroid?  In addition, the examiner should indicate if thyroid cancer became manifest within 1 year from separation from service.

(b)  For each diagnosed esophageal disorder, to include esophageal cancer, Barrett's esophagus, and esophageal dysplasia, is it at least as likely as not (50 percent or better probability) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  In addition, the examiner should indicate if an esophageal disorder became manifest within 1 year from separation from service.

In answering this question, the examiner is asked to address a November 1977 STR showing a notation of mild cough; a March 1978 STR showing a diagnosis of probable viral syndrome and complaints of chest pain and cough; a January 1979 STR showing that he complained of a sore throat; a March 1979 STR showing a diagnosis of upper respiratory infection; and a May 1979 separation exam notation of, "[t]hroat and nose trouble refer to post nasal drip medically seen, 1976, treated with medication, name unknown, occasional sore throats also."

The examiner is advised of the April 2013 memorandum from the Chief of Radiation Program Compliance with the Office of the Surgeon General for the Air Force Medical Support Agency indicating that his office researched the Air Force Master Radiation Registry (MRER) for the Veteran and found no external or internal exposure data for the Veteran and that the Veteran's stated duties were not considered to be those of an occupational radiation worker; the March 2017 memorandum from the Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary, concluding that it is unlikely that the Veteran's thyroid cancer and esophageal cancer were the result of exposure to ionizing radiation during service; and the March 2017 memorandum from the Director, Compensation Service, concluding that there is no reasonable possibility that the Veteran's thyroid cancer and esophageal cancer were the result of exposure to ionizing radiation during service.

(c)  If not directly related to service on the basis of question (b), and if thyroid cancer is determined to be related to service, is any esophageal condition proximately due to, the result of, or caused by thyroid cancer?  

(d)  If not caused by thyroid cancer, has any esophageal disorder been aggravated (made worse or increased in severity) by thyroid cancer?  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The term 'aggravation' means a permanent increase in the claimed disability.  It is an irreversible worsening of the condition beyond the natural clinical course and character due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his left shoulder disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.  The examiner is requested to address the following:

(a)	Provide the current ranges of motion testing for pain on both active and passive motion as well as in weight-bearing and in nonweight-bearing states for the left shoulder and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion as to whether there would be additional functional impairment on repeated use over time or, during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, or if the examination is not conducted immediately after repeated use over a prolonged period of time, the examiner should still provide an estimate of additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to estimate or precisely determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

(b)	Review the prior shoulder examinations in April 2010, October 2012, April 2013, November 2013, and May 2015 and opine as to whether the above requested measurements for active and passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.

The examiner is further asked to comment on the effects of the Veteran's left shoulder disabilities on his ability to function in an occupational environment.

Comprehensive rationales must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  Examples include: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Then, readjudicate the appeal, to include entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


